Citation Nr: 0217923	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.

(The issues of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) and heart 
disease (hypertension), to include as due to mustard gas 
exposure, are the subject of a separate decision).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1999 decision of 
the Committee on Waivers and Compromises (Committee), from 
the Lincoln RO, which denied the veteran's request for a 
waiver of recovery of overpayment of improved disability 
pension benefits.


FINDINGS OF FACT

1.  The veteran was at fault in the creation of the 
overpayment at issue.

2.  Recovery of the overpayment at issue would subject the 
veteran to undue economic hardship.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits, in the original amount of $16,638, would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the following decision, there is no prejudice 
to the veteran by the Board proceeding with appellate 
review at this time without action to comply with the 
additional notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 
5103, 5103A; 38 C.F.R. § 3.102, 3.159.

The RO awarded the veteran pension benefits in December 
1994.  The veteran was advised by a letter dated in 
December 1994 that his rate of pension was directly 
related to his "family" income, and that he should 
immediately advise VA of any change in his income and that 
of any dependents.

In July 1999 the RO notified the veteran that it had 
information that he had previously unreported income 
during 1996.  A report of contact dated in October 1999 
indicates that the veteran stated that the unreported 
income in question was income derived from an asset that 
belonged solely to his wife; he did not contend that the 
1996 unreported income amount was incorrect.

In September 1999 the RO terminated the veteran's pension 
award effective February 1, 1996; this action created an 
overpayment of $16,638.  In November 1999 the Committee 
determined that the veteran was at fault in the creation 
of the debt and denied the veteran's request for 
entitlement to waiver of recovery of the overpayment of 
improved disability pension benefits in the amount of 
$16,638.

The RO considered the facts in this case, and concluded 
that the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  The Board agrees with this 
determination.  The question remaining is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, 
there shall be no recovery of such an indebtedness under 
laws administered by the Secretary of Veterans Affairs 
when it is determined that such recovery would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  38 
C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of 
the debt would deprive the debtor of life's basic 
necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were 
intended, whether failure to make restitution would result 
in unfair gain to the debtor, and whether the appellant's 
reliance on VA benefits resulted in his relinquishment of 
a valuable right or his incurrence of a legal obligation.  
Id.

As previously noted, the veteran was clearly on notice 
that he had a duty to notify VA of any income that was 
attributable to himself and his spouse.  Under the 
circumstances, the Board is compelled to conclude that the 
veteran was at fault in the creation of the indebtedness.  
The veteran has never denied the existence or the amount 
of the unreported income in question.  Notwithstanding the 
veteran's fault in the debt's creation, the more pressing 
question is whether its collection would subject him to 
economic hardship by depriving him of life's basic 
necessities.

A review of the record indicates that the veteran has 
recently been involved in bankruptcy proceedings; the 
veteran's liabilities exceeded his assets by about 
$60,000.  As such, the Board finds that collection of the 
amount in question would subject the veteran to economic 
hardship by depriving him of life's basic necessities.  It 
follows that because the veteran has demonstrated that it 
would be an undue economic hardship for him to repay the 
indebtedness at issue, its collection would violate the 
principles of equity and good conscience.


ORDER

Waiver of the recovery of an overpayment of improved 
pension benefits in the original amount of $16,638 is 
granted.



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

